Quinn, Chief Judge
(concurring):
At least one kind of administrative discharge appears to be linked in practice to the military criminal law. On a number of occasions, Congress has considered the punitive effects of the undesirable discharge, which is classified as an administrative discharge. I fully appreciate that insofar as it impairs economic and educational opportunity and community position, the practical consequences of that type of discharge may be virtually as bad as those of a bad-conduct discharge. I am also aware of circumstances tending to indicate that the undesirable discharge has been used as a substitute for a court-martial, even in deprivation of an accused’s rights under the Uniform Code of Military Justice. However, the remedy for this troublesome situation rests in the hands of Congress. For the reasons set out in the principal opinion I am convinced that, under present law, a court-martial has no power to adjudge a type of discharge other than bad-conduct or dishonorable.